DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Comments:
Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/12/2022 has been entered.
3.	Claims 1, 9, 12 and 16 are amended.
4.	Claims 1-20 are remaining in the application.
Allowable Subject Matter
5.	Applicant’s amendment and remarks are considered sufficient to overcome all previous rejections as presented in the Final Rejection mailed on 3/29/2022.
6.	In view of the foregoing, the remaining claims 1-20 are allowed.
Reasons for Allowance
7.	The prior art does not disclose, teach or suggest:
The claimed collapsible kayak, comprising: a continuous sheet forming a single-piece hull having a bow portion, a midship portion, and a stern portion, the hull including a plurality of crease lines along which the hull is foldable; and a floorboard lining the midship portion of the hull between the bow portion and the stern portion, the floorboard including a base and a pair of outboard walls pivotably coupled to the base and permanently fixed at distal ends to port and starboard gunwales of the hull, respectively; wherein the bow, stern, and midship portions are configured as a tri-fold, such that the bow portion and the stern portion of the kayak are foldable toward each other to overlap the midship portion of the hull when collapsed; and wherein the floorboard is disposed on a first side of the continuous sheet, and a second side of the continuous sheet opposite the first side faces outward when the kayak is collapsed.
Nor:
The claimed collapsible watercraft, comprising: a continuous sheet forming a single-piece hull having a plurality of creases at which the hull is foldable to selectively deploy and collapse the watercraft; a closed prow at a bow end of the hull and a closed transom at a stern end of the hull; and an integrated floorboard disposed at a midship section of the hull, at least a portion of the floorboard being permanently fixed to the hull; wherein the bow end and the stern end are foldable toward the floorboard at respective creases forward and aft of the floorboard to overlap the midship section such that the closed prow and closed transom nest together over the floorboard.
Nor:
The claimed method of using a collapsible kayak, the method comprising: releasing one or more temporary fasteners holding a collapsible kayak in a deployed configuration to cause port and starboard gunwales of the kayak to be moveable in an outboard direction, wherein the kayak has a midship section including an integrated floorboard fixed to an outer hull of the kayak at the port and starboard gunwales, the outer hull formed by a continuous sheet; folding a first end of the hull of the kayak at a first crease toward a second end of the hull, such that the first end overlaps the integrated floorboard; and folding the second end of the hull at a second crease to overlap the first end of the hull, such that the first end of the hull nests within the second end of the hull.
As specifically claimed by applicant.
Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL V VENNE whose telephone number is (571)272-7947.  The examiner can normally be reached between M-F, 7am-3:30pm Flex.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel J Morano can be reached on (571) 272-6684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
9.	If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (USA OR CANADA) or 571-272-1000.

/Daniel V Venne/
Senior Examiner, Art Unit 3617
8/17/2022